Citation Nr: 1610538	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-26 195	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with intervertebral disc disease, post L5-S1 fusion (low back disability), excluding the time period of May 2010 to July 2010 when a temporary 100 percent rating award was in effect.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel




INTRODUCTION

The Veteran completed active service from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia granting the Veteran service connection for his low back disability and assigning an initial rating of 20 percent.  The Veteran was subsequently awarded a temporary 100 percent rating from March 2010 to July 2010 due to convalescence following surgical treatment.  Accordingly, as the Veteran received the maximum rating during this timeframe, any claim of entitlement to a higher rating during that time period is moot and need not be further adjudicated.

The Board notes that the Veteran requested a videoconference hearing when he filed his formal appeal in June 2010.  However, the Veteran requested to withdraw his hearing request in September 2015 and elected to submit additional evidence in support of his claim in October 2015.  As such, a hearing is no longer necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, review of the record reveals that the Veteran submitted additional evidence in support of his claim in October 2015.  This evidence included workers' compensation documents for episodes of low back flare-ups, as well as private medical records from Sentera Belleharbour and the NMC Portsmouth ER department from January 2015.  These records indicate that the Veteran experienced a particularly bad flare-up in January 2015 for which he was prescribed a course of physical therapy over the course of several weeks, and during which he experienced "new onset of numbness of the right leg and foot," according to NMC Portsmouth ER department documents.  

VA has a duty to assist the Veteran by procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty includes a duty to make reasonable efforts to secure relevant private treatment records.  38 C.F.R. § 3.159(c).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

First, the January 2015 Sentera Belleharbour private treatment records only include notes from two physical therapy sessions, despite that the Veteran was prescribed physical therapy twice weekly for three to six weeks.  Accordingly, in keeping with the Board's duty to assist, remand of this claim is required so that the Veteran may be provided with the appropriate form to authorize VA to collect any outstanding private medical records.

Second, 38 C.F.R. § 4.71(a) indicates that in rating conditions of the spine, VA must also evaluate any associated objective abnormalities under the appropriate diagnostic code for that impairment.  While the Veteran is currently service-connected for left lower extremity radiculopathy related to his low back condition, it appears that he is not currently service-connected for any neurological abnormalities in his lower right extremity, and the record indicates that right leg "tingling and numbness" is a recent neurological issue for the Veteran.  Moreover, the Veteran's last VA examination for his low back disability was conducted in April 2011.  Accordingly, because the record reveals the Veteran's symptoms may have worsened, another examination must be conducted to assess the current severity of his low back disability including any related neurological abnormalities.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for any outstanding private medical records pertinent to his low back disability.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability including any related neurological abnormalities, and its impact on his daily activities and ability to work.  

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. January 2015 private treatment records from Sentera Belleharbour.

ii. January 2015 private treatment records from NMC Portsmouth ER department.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




